      Case 1:19-cv-10142-PAE-OTW Document 39 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMES H. BRADY,

                                      Plaintiff,                     19 Civ. 10142 (PAE)
                       -v-
                                                                     19 Civ. 10622 (PAE)
 IGS REALTY CO. L.P. et al.,
                                                                           ORDER
                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On August 6, 2020, plaintiff James H. Brady filed objections to Judge Wang’s Report

and Recommendation regarding defendants’ motions to dismiss Brady’s claims in each of the

two related cases. See Dkts. 38 (in 19 Civ. 10142), 62 (in 19 Civ. 10622). It is hereby ordered

that defendants shall serve any responses to Brady’s objections by August 21, 2020.

       SO ORDERED.


                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 7, 2020
       New York, New York
